Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 11,058,222. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are completely encompassed by the claims of the patented claims.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0098629 A1 (Knepper).
With respect to claim 1, Knepper shows a cabinet hanging system for mounting cabinets to a wall, comprising: a wall cleat hanger (119, Fig.2B); and an at least one cabinet (103), the at least one cabinet comprising a right panel (109, Fig.1A), a left panel (109), an upper panel (105, Fig.1A), a lower panel (133, Fig.1A), and a rear panel (111) which define a cavity (112), wherein: a rear exterior edge of the right panel comprises a first elongated recess (121, Fig.2A) that vertically extends from substantially near the upper panel (105, Fig.2B) to substantially near the lower panel (shelf 133, Fig.1A); and a rear exterior edge of the left panel comprises a second elongated recess (121) that vertically extends from substantially near the upper panel to substantially near the lower panel.
With respect to claims 3 and 4, Knepper further shows a terminal left/right cabinet (terminal cabinet 103, Fig.1A, can be either left or right side depending on the point of view) including:a rear exterior edge of a right panel/left panel of the terminal left cabinet comprising a first elongated recess (121, Fig.1B) that vertically extends from substantially near an upper panel (105) of the terminal left/right cabinet to substantially near a lower panel (bottom of drawer 137) of the terminal left cabinet; and a rear exterior surface of a left/right panel of the terminal left cabinet comprising a finished left/right panel (113/109, Fig.1A, panel 109 is equivalent to a finished panel, the claims do not recite that the finished panel does not have a recess so the side panels 109 meet the definition of a finished panel).
With respect to claim 5,  wherein the terminal left cabinet further includes a first cabinet cleat (115, Fig.2A) located on an exterior surface of a rear panel (111) of the terminal left cabinet where the upper panel (105) intersects the finished left panel (109).
With respect to claim 7, wherein the terminal right cabinet further includes a first cabinet cleat (115, Fig.2A) located on an exterior surface of a rear panel of the terminal cabinet where the upper panel (105) intersects the finished right panel (109).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0098629 A1 (Knepper) in further view of US Patent 4,629,076 (Amstutz).
	With respect to claim 2, Knepper shows the first elongated recess (121) and the second elongated recess (121) each have an upper surface (at 119, Fig.2B) that is angled diagonally up and toward the cavity and a lower surface.
	Knepper doesn’t show the lower surface is angled diagonally down and toward the cavity. Amstutz shows a panel for hanging shelves and the alike comprising a surface (136a, Fig.3) that is angled diagonally down. It would have been obvious to one having ordinary skill in the art to make the lower surface of the recess 121 of Knepper, diagonally down, such as taught by Amstutz, in order to redefine the edge appearance of the recess and such that it can securely accommodate cleats with angled/beveled bottoms. 
6.	Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0098629 A1 (Knepper) in further view of US Patent 3,241,850 (Propst).
With respect to claim 1, in the second scenario, Knepper shows a cabinet hanging system for mounting cabinets to a wall, comprising: a wall cleat hanger (119, Fig.2B); and an at least one cabinet (103), the at least one cabinet comprising a right panel (109, Fig.1A), a left panel (109), an upper panel (105, Fig.1A), a lower panel (107, Fig.1A), and a rear panel (111) which define a cavity (112), wherein: a rear exterior edge of the right panel comprises a first elongated recess (121, Fig.2A) that vertically extends from substantially near the upper panel (105, Fig.2B); and a rear exterior edge of the left panel comprises a second elongated recess (121) that vertically extends from substantially near the upper panel.
	With respect to claim 1, Knepper doesn’t show that the recess extends substantially to the lower panel.
	Propst shows a rear exterior edge of the right panel (3/43/82, Fig.1, 9, and 12) comprises an elongated recess (recess between 12 and 14/ 68 and 47a/ 83 and 84) that vertically extends from substantially near the upper panel (105, Fig.2B) to substantially near the lower panel. It would have been obvious to one having ordinary skill in the art to modify the recesses of Knepper, such that they run substantially from the upper panel to the lower panel of the cabinet, such as taught by Propst, to easily hook the recess to the cleat and in order to accommodate various sizes of cleats therein and further reduce the weight of the cabinet on the cleat.
With respect to claims 3 and 4, the combination (Knepper) further shows a terminal left/right cabinet (terminal cabinet 103, can be either left or right side depending on the point of view, Fig.1A) including:a rear exterior edge of a right panel/left panel of the terminal left cabinet comprising a first elongated recess (121, Fig.1B) that vertically extends from substantially near an upper panel (105) of the terminal left/right cabinet to substantially near a lower panel (bottom of drawer 137) of the terminal left cabinet; and a rear exterior surface of a left/right panel of the terminal left cabinet comprising a finished left/right panel (113/109, Fig.1A, panel 109 is equivalent to a finished panel, the claims do not recite that the finished panel does not have an elongated recess so the side panels 109 meet the definition of a finished panel).
With respect to claim 5,  the combination (Knepper) shows wherein the terminal left cabinet further includes a first cabinet cleat (115, Fig.2A) located on an exterior surface of a rear panel (111) of the terminal left cabinet where the upper panel (105) intersects the finished left panel (109).
With respect to claim 7, the combination (Knepper) shows wherein the terminal right cabinet further includes a first cabinet cleat (115, Fig.2A) located on an exterior surface of a rear panel of the terminal cabinet where the upper panel (105) intersects the finished right panel (109).
With respect to claims 6 and 8, it is unclear if there is a second cabinet cleat in the first embodiment of modified Knepper. Knepper shows a second cleat (at 607, Fig.6B or 325, Fig.3C) located on the exterior surface of a rear panel of the terminal left/right cabinet where the lower panel intersects the finished left panel/finished right panel.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second cabinet cleat where the lower panel intersects the finished left panel, such as taught by the second embodiment of Knepper, in order to support the rear bottom surface of the cabinet evenly against the wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637